Title: To Benjamin Franklin from Jonathan Williams, Jr., 22 May 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir
Nantes May. 22. 1782.
I have seen the Comissary relative to a ship.— There is some misunderstanding between Mr de Castries and you for the Minister gives no other directions to the Commissary than to give me his assistance, while it appears by your Letter that the whole Transaction is to be his and I am only to inform him of any Vessell I may know. This is what the Minister says. “Je suis informé, Monsieur, que M. Williams commissaire americain doit freter a Nantes pour le Service des Etats Unis un Nre de 600 Tonneaux Je vous prie de lui procurer toutes les facilités qui dependront de vous pour l’armement de ce Batiment, & pour accelerer son Expedition.”
I will make all enquiry I can & inform you but as you give me no Powers to engage & the Commissary will do nothing, I shall not be able to make any Conclusive Agreement ’till I have your further Orders, at present I do not know of any Vessell but my next shall carry you the success of my Enquiries.
I am as ever most dutifully & affectionately Yours
J Williams J

I beg you will decide something about the Amn Prisoners that have been so long living at my Expence. JWJ

 
Notation: Williams M. Jona. May 22. 1782.
